The opinion of the- Court was delivered by
Glover,!.
This case having been submitted to the jury with proper instructions, there is no good reason to review their decision, if the presiding Judge had not reported, that from his view of the facts he scarcely supposed that the offence had been made out.
The grounds of appeal submit, that there was no proof of concert, of intention to commit a breach of the peace, of a tumultuous assembling in terrorem populi, of a show of armor, or of an intention to oppose any who should come against them.
L. E. Jackson, who was particeps criminis, proved the assembling of the defendants, their concert to commit a trespass, and the execution of their purpose ; add to this the evidence of Dr. Branch, who was aroused from his bed at midnight by his servants, and heard the noise and saw a light in the direction *8of his stable, and we have the prominent facts which are required in a definition of riot.
A show of arms, like threatening speeches, turbulent gestures, &c., is only one of the circumstances which are calculated to produce alarm. If persons assemble to do an unlawful act, the apparent tendency of which is to'inspire terror, and they execute their purpose, it is not necessary to show that it was in terror em populi. (11 Mod. 116.)
The defendants assembled at midnight, concerted to do an unlawful act, prepared the necessary instruments, committed a trespass, and because the alarm was limited to one household, they object that the offence is not established.
It appears to the Court that the evidence sustains the verdict, and that the defendants can take nothing by their motion.
Motion dismissed.
O’Neall, Wardlaw, Withers and Whitker, -JJ., concurred.

Appeal dismissed.